Citation Nr: 0937804	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to January 13, 2006.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since January 13, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
asthma.

4.  Entitlement to a compensable rating for bilateral pes 
planus valgus.

5.  Entitlement to a compensable rating for hypertension.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran had active service from May 2002 to July 2004.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The claims folder was subsequently transferred to 
the RO in Atlanta, Georgia.

This case was remanded by the Board in January 2008 for 
further development and is now ready for disposition.


FINDING OF FACT

On September 21, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that he desired to withdrawal his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with respect to the claim for a rating in excess 
of 30 percent for PTSD prior to January 13, 2006, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with respect to the claim for a rating in excess 
of 50 percent for PTSD since January 13, 2006, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with respect to the claim for a rating in excess 
of 10 percent for asthma have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

4.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with respect to the claim for a compensable 
rating for bilateral pes planus valgus have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

5.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with respect to the claim for a compensable 
rating for hypertension have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  

In correspondence received on September 21, 2009, the Veteran 
indicated that, "At this time I would like to withdraw my 
application to further appeal your decision."  Accordingly, 
the Board does not have jurisdiction to review the claims on 
appeal.  As such, they are dismissed.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to January 13, 2006, is dismissed.

Entitlement to a rating in excess of 50 percent for PTSD 
since January 13, 2006, is dismissed.

Entitlement to a rating in excess of 10 percent for asthma is 
dismissed

Entitlement to a compensable rating for bilateral pes planus 
valgus is dismissed.

Entitlement to a compensable rating for hypertension is 
dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


